UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BARRY W. MANUEL,
                           Plaintiff,
                    -against-                                         21-CV-0438 (LLS)
DEBORAH A. CATLIN; DIEDRE                                         ORDER OF DISMISSAL
MERRIETT; DIANA NIEVES; ERIC G.
GUTWEIN,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is incarcerated at Sing Sing Correctional Facility in the custody of the New

York State Department of Corrections and Community Supervision (DOCCS), is proceeding pro

se and in forma pauperis. Plaintiff filed this complaint under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights. By order dated March 1, 2021, the Court directed

Plaintiff to amend his complaint to address deficiencies in his original pleading. Plaintiff filed an

amended complaint on May 3, 2021, and the Court has reviewed it. The action is dismissed for

the reasons set forth below.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d
636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Barry Manuel makes the following allegations in his amended complaint. On

July 5, 2016, Plaintiff was notified that his application for the Family Reunion Program (FRP)




                                                     2
was granted as to his wife but denied as to his granddaughter, on the ground that she was not

allowed to visit without her parents. (ECF 6 at 4.) Plaintiff appealed.

       On July 26, 2016, Lieutenant Murphy and Sergeant Malark questioned Plaintiff at the

Disciplinary Office about his appeal. Senior Offender Rehabilitation Coordinator (SORC) Diedre

Merriett issued Plaintiff a Tier III misbehavior report on the ground that he had submitted

documents with his FRP appeal that he was not authorized to have. Defendant Merriett typed the

names of Murphy and Malark in the misbehavior report, though they later testified at Plaintiff’s

hearing that they did “not witness [or] endorse” the misbehavior report. Plaintiff was charged

with smuggling, counterfeiting, and possession of contraband. Plaintiff contends that Defendants

Merriett and Deborah Catlin, the DOCCS Family Services Coordinator in Albany, conspired to

issue the misbehavior report against him in retaliation for Plaintiff’s appealing the denial of his

FRP application.

       Diana Nieves was appointed to assist Plaintiff at the disciplinary hearing, but she failed to

interview witnesses or have Cheryl Morris, Director of Ministerial, Family and Volunteer

Services at DOCCS, answer Plaintiff’s questionnaire; instead, Nieves falsely claimed that she

could not interview DOCCS employees.

        The disciplinary hearing began on August 1, 2016, and Eric Gutwein presided. He

refused to allow Plaintiff to call Director Morris as a witness, denied Plaintiff’s request for

evidence (spreadsheets tracking FRP appeals), and was not impartial. On October 5, 2016,

Gutwein found Plaintiff guilty of smuggling and forgery (but not possession of contraband) and

sentenced him to 90 days’ cell confinement, with loss of the right to commissary, packages,

recreation, phone calls, and attendance at special events. Plaintiff was also transferred to another

facility far from his family, who had previously visited him regularly.




                                                  3
       Plaintiff appealed the disciplinary decision, but on December 19, 2016, the decision was

upheld. (ECF 2 at 3.) Plaintiff then brought an Article 78 proceeding challenging the

administrative determination. On January 18, 2018, the DOCCS Director of Inmate Discipline,

D. Venettozzi, acting sua sponte, administratively reversed the October 5, 2016 disciplinary

decision. (ECF 6 at 29.) 1

                                           DISCUSSION

       Plaintiff asserts two claims: He contends that he (1) was subjected to a false disciplinary

report in retaliation for appealing the partial denial of his FRP application and (2) was denied due

process in his disciplinary proceedings.

       By order dated March 1, 2021, the Court held that both of Plaintiff’s claims accrued in

2016, and the three-year limitations period applicable to § 1983 claims in New York had already

expired when he gave his complaint to prison officials for mailing on January 11, 2021. (ECF 5

at 7.) District courts generally grant notice and opportunity to be heard before dismissing a

complaint sua sponte on statute of limitations grounds, and the Court therefore granted Plaintiff

an opportunity to plead facts regarding the timeliness of his complaint or showing that the

limitations period should be equitably tolled.

       In his amended complaint, Plaintiff asks the Court “to declare January 18, 20[18,] the

date of acc[rual]” of his claim for the denial of due process in his disciplinary proceedings. (ECF

6 at 6.) He asks that, in the alternative, the Court “allow [the time for filing] this complaint [to]

be extended via continuous violation” based on Director Venettozzi’s January 2018

determination to reverse the disciplinary decision. As set forth in the Court’s Order to Amend,



       1
         On May 17, 2018, the Appellate Division, Third Department, dismissed Plaintiff’s
Article 78 proceeding as moot. Manuel v. Venettozzi, 161 A.D.3d 1440 (3d Dep’t 2018).


                                                   4
however, under federal law, due process claims related to disciplinary hearings accrue either at

the date of the disciplinary hearing or at the date the agency decides a prisoner’s final

administrative appeal. See Abbas v. Dixon, 480 F.3d 636, 641 (2d Cir. 2007). The Second Circuit

has explicitly rejected the argument that Plaintiff is making, holding instead that “the

discretionary reconsideration and reversal of a disciplinary decision does not restart the statute of

limitations unless a new hearing is ordered and new evidence is received.” Id.

        Plaintiff’s claims regarding due process violations in his disciplinary proceedings

therefore accrued on the hearing date(s), which concluded in October 2016, or when DOCCS

made its final decision on Plaintiff’s direct appeal on December 19, 2016 – not in 2018, when

Director Venettozzi issued a discretionary reconsideration and reversal of the disciplinary

decision, without ordering a new hearing or receiving new evidence. Determining when a claim

accrues is a legal question and the Court therefore lacks discretion to “declare” a different date of

accrual, as Plaintiff requests.

        As set forth in the Court’s prior order, Plaintiff’s claim that a false disciplinary report was

filed against him (in retaliation for his appeal) accrued when he “kn[ew] or ha[d] reason to know

of the injury that is the basis of the claim,” Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir. 2013),

that is, on or about the date that the report was filed in 2016. Plaintiff makes no sufficient

argument that this claim accrued on a later date.

        Plaintiff asks that the deadline for filing his complaint “be extended via continuous

violation.” (ECF 6 at 6.) The continuing violation doctrine generally applies where conduct must

be repeated or ongoing before it can be deemed adequately severe or pervasive to constitute a

violation; the doctrine applies, for example, to hostile work environment claims, which accrue

“only after the plaintiff had been subjected to some threshold amount of workplace abuse.”




                                                    5
Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015). “The mere fact that the effects . . . are

continuing does not make the [violation] itself a continuing one.” Deters v. City of Poughkeepsie,

150 F. App’x. 10, 12 (2d Cir. 2005). The continuing violation doctrine does not apply to

Plaintiff’s claim that certain defendants filed a disciplinary report that he considers false or

retaliatory and thus cannot extend the limitations period.

       Plaintiff has also not alleged any facts showing that the limitations period can be

equitably tolled, despite the Court granting him an opportunity to do so. The Court therefore

concludes that Plaintiff’s claims § 1983 claims are time-barred, and the § 1983 claims are

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii). See, e.g., Walters v. Indus. and Commercial Bank

of China, Ltd., 651 F.3d 280, 293 (2d Cir. 2011) (holding that dismissal is appropriate where the

existence of an affirmative defense, such as the statute of limitations, is plain from the face of the

pleading).

       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C.




                                                  6
§ 1367(c), to exercise supplemental jurisdiction over any state law claims that Plaintiff may be

asserting.

         SO ORDERED.

Dated:       May 6, 2021
             New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                7
